Case 21-30409-mvl11 Doc 63 Filed 07/26/21                 Entered 07/26/21 12:15:01   Page 1 of 3



Joyce W. Lindauer
State Bar No. 21555700
Kerry S. Alleyne
State Bar No. 24066090
Guy H. Holman
State Bar No. 24095171
Joyce W. Lindauer Attorney, PLLC
1412 Main Street, Suite 500
Dallas, Texas 75202
Telephone: (972) 503-4033
Facsimile: (972) 503-4034
ATTORNEYS FOR DEBTOR

                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

IN RE:                                                §
                                                      §
ELECTROTEK CORPORATION,                               §             CASE NO. 21-30409-MVL
                                                      §             CHAPTER 11
        Debtor.                                       §

        DEBTOR’S OBJECTION TO EMERGENCY MOTION FOR EXTENSION
            OF TIME AND CONTINUANCES REGARDING DEBTOR’S
                  CHAPTER 11 PLAN OF REORGANIZATION

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

        COMES NOW Electrotek Corporation, Debtor in the above entitled and numbered case

(“Debtor”), and files this its Debtor’s Objection to Emergency Motion for Extension of Time and

Continuances Regarding Debtor’s Chapter 11 Plan of Reorganization, and in support thereof show:

        1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This

matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A).

        2.      On March 8, 2021, Debtor filed a voluntary petition for relief under Chapter 11 of

Title 11 of the United States Code (the “Bankruptcy Code”) in the above-captioned case.

        3.      On June 24, 2021, the Court entered its Order Approving Disclosure Statement

[Docket No. 47]. The Debtor served out the Plan, Disclosure Statement and Ballots on all creditors



Debtor’s Objection to Emergency Motion for Extension of Time and
Continuances Regarding Debtor’s Chapter 11 Plan of Reorganization
Page 1
Case 21-30409-mvl11 Doc 63 Filed 07/26/21                 Entered 07/26/21 12:15:01    Page 2 of 3




in this case on June 29, 2021. Based on the Ballots received to date, Debtor believes its Plan will

be consented to by the impaired Classes of Claims voting on the Plan.

        4.       Recently the Office of the U.S. Trustee appointed an Unsecured Creditors

Committee in the case. They have retained counsel that has represented one of the unsecured

creditors on the committee since the filing of this case. Some of the pertinent documents were

previously provided to such counsel by the Debtor at their request.

        5.       The Committee’s counsel has requested further documents which the Debtor has

collected and will be sending to them. They have also raised the possibility of objecting to the

Plan, doing discovery, asserting claims in the case and taking a very aggressive role in this case.

        6.       This case is currently set for confirmation on August 6, 2021.

        7.       The Debtor was ready to move forward with its Plan in this case and is hesitant to

see that process delayed.

        WHEREFORE, PREMISES CONSIDERED, Debtor respectfully prays that the Court

enter an Order denying the Motion, and for such other and further relief to which Debtor may show

itself to be justly entitled.

        Dated: July 26, 2021.
                                                           Respectfully Submitted,
                                                             /s/ Joyce W. Lindauer
                                                           Joyce W. Lindauer
                                                           State Bar No. 21555700
                                                           Kerry S. Alleyne
                                                           State Bar No. 24066090
                                                           Guy H. Holman
                                                           State Bar No. 24095171
                                                           Joyce W. Lindauer Attorney, PLLC
                                                           1412 Main Street, Suite 500
                                                           Dallas, Texas 75202
                                                           Telephone: (972) 503-4033
                                                           Facsimile: (972) 503-4034
                                                           ATTORNEYS FOR DEBTOR

Debtor’s Objection to Emergency Motion for Extension of Time and
Continuances Regarding Debtor’s Chapter 11 Plan of Reorganization
Page 2
Case 21-30409-mvl11 Doc 63 Filed 07/26/21                 Entered 07/26/21 12:15:01   Page 3 of 3




                                    CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on June 26, 2021, a true and correct copy of the
foregoing document was served via email pursuant to the Court’s ECF system upon the parties
receiving electronic notice in this case listed below.

Amish R. Doshi
amish@doshilegal.com

Guy H. Holman
guy@joycelindauer.com,
deann@joycelindauer.com;dian@joycelindauer.com;12112@notices.nextchapterbk.com;joyce@
joycelindauer.com

Caleb T. Holzaepfel
caleb.holzaepfel@huschblackwell.com

James Wallace King
jking@offermanking.com

Buffey E. Klein
buffey.klein@huschblackwell.com, legalsupportteam-dreamteam-
DAL@huschblackwell.com;tanya.adams@huschblackwell.com;buffey-klein-
8494@ecf.pacerpro.com;ryan.weger@huschblackwell.com

Joyce W. Lindauer
joyce@joycelindauer.com,
dian@joycelindauer.com;deann@joycelindauer.com;12113@notices.nextchapterbk.com

Linda D. Reece
lreece@pbfcm.com

Nancy Sue Resnick
ustpregion06.da.ecf@usdoj.gov, nancy.s.resnick@usdoj.gov

Scott M. Seidel
scott@scottseidel.com, susan.seidel@earthlink.net;sms01@trustesolutions.net

United States Trustee
ustpregion06.da.ecf@usdoj.gov


                                                             /s/ Joyce W. Lindauer
                                                           Joyce W. Lindauer



Debtor’s Objection to Emergency Motion for Extension of Time and
Continuances Regarding Debtor’s Chapter 11 Plan of Reorganization
Page 3
